Citation Nr: 1744358	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evlaution in excess of 30 percent for a right knee status post prostehtic replacement.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veteran's Appeals (Board) on appeal from rating decisions of April 2010 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran that he wished to withdraw his appeal in its entirety.  Therefore, no questions of fact or law remain before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

VA received a statement from the Veteran in September 2017 that said he wished to withdraw his appeal in its entirety.  Based on these statements, the Board will dismiss the appeal.


ORDER

The appeal for entitlement to an evaluation in excess of 30 percent for a right knee status post prosthetic replacement is dismissed.

The appeal for entitlement to a total disability rating based on individual unemployability is dismissed.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


